DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  remarks and amendments  filed  4/11/2022, with respect to claims 1-20  have been fully considered and are persuasive.  The claim objections and drawing objections have been withdrawn


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1, the closest prior art of record fails to teach  or reasonably suggest that A device comprising: a block of material, the block of material defining a channel having a cylindrical shape and having a first open end and a second open end, an axis of the channel lying along a straight line, and the block of material further defining a first gas port and a second gas port, the first gas port and the second gas port being in fluid communication with the channel, the first gas port and the second gas port operable to allow for a flow of a gas into the channel when the device is in operation; and a cooling system operable to cool the channel to below the freezing point of [[a]] the gas.  Hence, claims 1-20 have been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-20 are allowed.

Prior art:  Prior art US 11013100, US10959318, US10847340, US20180168024, US9497843 and applicant submitted Non patent literature  teach a Laser wake field accelerator with blocking material  that the cooling system operable to cool the channel to below the freezing point of the gas. Hence, the application has non-obvious matter and hence application has been allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        4/23/2022